DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to the communication filed 11/30/2021.

Response to Arguments
Applicant’s argument, see remarks, filed 11/30/2021, with respect to claim objections have been fully considered and are persuasive, please see page 12 of the remarks. The claim objection has been withdrawn in light of claim amendment.

Applicant’s argument, see remarks, filed 11/30/2021, with respect to double patenting have been fully considered and are persuasive, please see page 12 of the remarks. The double patenting has been withdrawn in light of terminal disclaimer filed 11/302021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-32 are directed to an invention non-elected without traverse.  Accordingly, claims 23-32 have been cancelled.

Allowable Subject Matter
Claims 1-22 and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is about generating a biometric public key for an individual based on both the individual's biometric data and a secret in order to prevent recovery expect for the individual. Claims 1, 33, and 34 uniquely identifies “extracting by the first computing facility, from the digital electronic signal, (a) a set of biometric values 

The closest prior art, Martini (WO 2005069534) discloses selected biometric feature and securely authenticating the person with the biometric feature. During the authentication process the system, hashing the biometric features and comparing the hash with a reference hash.

The closest prior art, Monden (US 20010031075) discloses using biometric information to validate the ID of the user. Uses the biometric authentication as the basis for authenticating the public key to protect the secret key.

The closest prior art, (US 20160285871) discloses providing results back upon a successful authentication. Using public key to verify the message is legitimate. 

However, either singularly or in combination, Martini-Monden-Guertler fails to anticipate or render obvious the claimed limitation of extracting by the first computing facility, from the digital electronic signal, (a) a set of biometric values of the subject and (b), for each member of the set of biometric values of the subject, a confidence value indicating a degree of confidence that the corresponding biometric value is stable between characterizations; using the confidence values to select, 

Therefore, Independent claims 1, 33, and 34 along with their respective dependent claims are in condition of allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496